Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Brett Belden (Reg. No. 57,705) on 02/23/2022.

The application has been amended as follows:

21. 	(Currently Amended) A Building Automation System (BAS) platform comprising a processing circuit comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
provide an operating environment for developing and executing a plurality of building automation and control microservices, the building automation and control microservices comprising a plurality of independently deployable and independently scalable building services configured to build applications for building services, 
:
at least one microservice configured to generate and output customer building configurations;
at least one microservice configured to store and output building standards and models of building equipment; and
at least one microservice configured to maintain a library of one or more building automation and control applications configured to analyze data and generate control signals.

22. 	(Cancelled) 

23. 	(Previously Presented) The BAS platform of Claim 21, wherein the customer building configurations define relationships between building spaces and remote building equipment.

24. 	(Previously Presented) The BAS platform of Claim 21, wherein the plurality of building automation and control microservices further includes at least one microservice configured to authenticate users and manage building access.

25. 	(Previously Presented) The BAS platform of Claim 24, wherein the plurality of building automation and control microservices further includes at least one microservice 

26. 	(Previously Presented) The BAS platform of Claim 21, wherein the plurality of building automation and control microservices further includes at least one microservice configured to provide an app store that enables the building automation and control applications to be tested, published, and made available for download by users of the BAS platform.

27. 	(Previously Presented) The BAS platform of Claim 26, wherein the plurality of building automation and control microservices further includes at least one microservice configured as a central messaging backbone of the BAS platform.

28. 	(Previously Presented) The BAS platform of Claim 21, further comprising one or more application programming interfaces configured to provide a framework for third-party developers to design the building automation and control applications that run within the operating environment and interact with one or more of the building automation and control microservices.

29. 	(Currently Amended) A method for providing a Building Automation System (BAS) platform, the method comprising:
providing an operating environment for developing and executing a plurality of building automation and control microservices, the building automation and control 
receiving, by at least one of the building automation and control microservices, data from building equipment; and
providing, by at least one of the building automation and control microservices, control signals to the building equipment;
generating and outputting, by at least one of the building automation and control microservices, customer building configurations;
storing and outputting, by at least one of the building automation and control microservices, building standards and models of the building equipment; and
maintaining, by at least one of the building automation and control microservices, a library of one or more building automation and control applications configured to analyze data and generate the control signals.

30. 	(Cancelled)

31. 	(Previously Presented) The method of Claim 29, further comprising providing, by at least one of the building automation and control microservices, one or more application programming interfaces configured to provide a framework for third-party developers to design the building automation and control applications that run within the operating environment and interact with one or more of the building automation and control microservices.



33. 	(Previously Presented) The method of Claim 32, further comprising maintaining, by at least one of the building automation and control microservices, an intent catalog including a plurality of user intents derived from the search queries.

34. 	(Previously Presented) The method of Claim 29, further comprising providing, by at least one of the building automation and control microservices, resource management to the building automation and control applications.

35. 	(Previously Presented) The method of Claim 29, further comprising maintaining, by at least one of the building automation and control microservices, a live data cache of the data from the remote building equipment.

36. 	(Currently Amended) A non-transitory computer-readable storage memory having computer-executable instructions stored thereon that, when executed by one or more processors of a Building Automation System (BAS), cause the BAS to perform operations comprising:
providing an operating environment for developing and executing a plurality of building automation and control microservices, the building automation and control 
wherein at least one of the plurality of building automation and control microservices is configured to maintain a library of one or more building automation and control applications configured to analyze data and generate control[[.]];
at least one of the plurality of building automation and control microservices is configured to generate and output customer building configurations; and
at least one of the plurality of building automation and control microservices is configured to store and output building standards and models of building equipment.

37. 	(Previously Presented) The media of Claim 36, wherein the plurality of building automation and control microservices includes at least one microservice configured to maintain and process a live data cache of live data received from remote building equipment.

REASON FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance:
Mukkamala US 20170192414 A1 teaches a microservice platform to provide an operating environment for developing and executing a plurality of building automation and control microservices (Fig. 14 [0181] industrial assets management for a datacenter system – building automation and control), the building automation and control microservices comprising a plurality of independently deployable and independently 
at least one microservice configured to generate and output customer building configurations;
at least one microservice configured to store and output models of building equipment;
at least one microservice configured to maintain a library of one of more applications;
Kennedy US 20040239494 A11 teaches at least one service configured to generate and output building standards;
DuCray US 20180227369 A12 teaches at least one service configured to maintain a collection of building automation and control applications configured to analyze data and generate control signals.
However, the prior arts of record do not teach or suggest, individually or in combination:
provide an operating environment for developing and executing a plurality of building automation and control microservices, the building automation and control microservices comprising a plurality of independently deployable and independently scalable building services configured to build applications for building services, 
wherein the building automation and control microservices include:
at least one microservice configured to generate and output customer building configurations;

at least one microservice configured to maintain a library of one or more building automation and control applications configured to analyze data and generate control signals.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/MICHAEL TANG/           Examiner, Art Unit 2115                                                                                                                                                                                             

/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Kennedy is the prior art of record
        2 DuCray is the prior art of record